Citation Nr: 1217047	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO. 10-49 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to non service-connected disability pension from April 1, 2007, to September 17, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976. 

In May 2009, the Veteran was advised that he was considered a fugitive felon and that his non service-connected pension payments would be stopped, effective April 1, 2007. This appeal comes before the Board of Veterans' Appeals (Board) from that July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

On his January 2011 VA Form 9, the Veteran requested a Travel Board hearing. A January 2011 letter regarding this hearing was returned to sender. In April 2012, the Veteran's appeal was forwarded to the Board. Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity to attend a Travel Board hearing. Therefore, a remand is required to schedule the appropriate hearing. 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).

Accordingly, the case is REMANDED for the following action:

1. Determine the Veteran's current and correct address. Contact the Veteran at the addresses on Orleans and on Ridgeway Street, and by telephone.

2. Schedule the Veteran for a Travel Board hearing or a Video Conference hearing, as per the Veteran's request, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a) (2011), and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

